EXHIBIT 10.4

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made and entered into as of this 7th day of
November, 2005, by and between PAXSON COMMUNICATIONS CORPORATION, a Delaware
corporation (the “Company”), and DEAN M. GOODMAN (“Employee”).

W I T N E S S E T H :

WHEREAS, the Employee is currently employed as the President and Chief Operating
Officer of the Company and the Company desires to enter into an agreement that
amends and supersedes Employee’s current employment agreement and embodies the
terms of such continued employment (this “Agreement”) and Employee desires to
enter into this Agreement and to accept such continued employment, subject to
the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment; (ii) any unpaid or
unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 6 hereof to the extent incurred prior to termination
of employment; (iii) any benefits provided under the Company’s employee benefit
plans upon a termination of employment, in accordance with the terms therein,
including rights to equity in the Company pursuant to any plan or grant, and
settlement of RSUs and exercise of Options in accordance with the terms of this
Agreement; (iv) any unpaid Annual Bonus in respect to any completed fiscal year
that has ended on or prior to the date of termination of Employee’s employment;
and (v) rights to indemnification by virtue of Employee’s position as an officer
or director of the Company or its subsidiaries and the benefits under any
directors’ and officers’ liability insurance policy maintained by the Company,
in accordance with its terms thereof.

(b) “Affiliate” shall mean, as to any Person, any other Person that controls, is
controlled by, or is under common control with, such Person.

(c) “Annual Bonus” shall mean the bonus provided for in Section 4(b) below.

(d) “Auditor” shall mean a nationally recognized United States public accounting
firm, jointly selected by the Company and Employee, which has not, during the
two years preceding the date of its selection, acted in any way on behalf of the
Company or its Affiliates. If Employee and the Company cannot agree on the firm
to serve as the Auditor, then Employee and the Company shall each select one
accounting firm and those two firms shall jointly select the accounting firm to
serve as the Auditor.

(e) “Base Salary” shall mean the salary provided for in Section 4(a) or any
increased salary granted to Employee pursuant to Section 4(a) below.

(f) “Board” shall mean the Board of Directors of the Company.

(g) “Cause” shall mean (i) act or acts of willful misconduct by Employee in
connection with Employee’s employment duties, which result in material and
demonstrable injury to the Company; (ii) embezzlement or other financial fraud
committed by Employee; or (iii) Employee’s conviction of, admission to, or entry
of pleas of no contest to, any felony.

(h) “Change in Control” shall mean (i) a sale by NBC Palm Beach Investment II,
Inc. (the “Call Option Holder”) of that portion of the preferred stock of the
Company owned by the Call Option Holder that, if converted into shares of common
stock of the Company, would equal a majority of the voting stock of the Company,
and the conversion of such preferred stock into voting securities then entitled
to vote; (ii) a change in ownership or control of the Company effected through a
transaction or series of transactions whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act), other than an Affiliate of the Company, directly or indirectly acquires
“beneficial ownership” (within the meaning of Rule 13d-3 under the Exchange Act)
of voting securities then entitled to vote of the Company possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; (iii) the sale or
conveyance of all or substantially all of the assets of the Company; (iv) during
any consecutive two-year period, individuals who at the beginning of such period
constituted the Board (together with any new directors whose election by the
Board or whose nomination for election by the shareholders of the Company was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board then in office; or (v) any other transaction or event
resulting in Lowell Paxson no longer being the single voting majority
shareholder of the Company.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(j) “Commencement Date” shall mean November 7, 2005.

(k) “Common Stock” shall mean the Class A common stock of the Company, par value
$0.001 per share.

(l) “Company” except as otherwise expressly set forth herein, shall have the
meaning set forth in the preamble hereto.

(m) “Competitive Activities” shall mean any business activities, other than
radio broadcasting activities, which are in direct competition with the
Company’s main line of business, terrestrial television broadcasting in the
United States of America.

(n) “Confidential Information” shall have the meaning set forth in Section 9(a)
below.

(o) “Disability” shall mean any physical or mental disability or infirmity that
results in Employee being “Disabled” within the meaning of
Section 409A(a)(2)(C)(i) of the Code. Any question as to the existence, extent
or potentiality of Employee’s Disability upon which Employee and the Company
cannot agree shall be determined by a qualified, independent physician mutually
agreed upon by the Company and Employee. If Employee and the Company cannot
agree on such physician, then Employee and the Company shall each select one
physician and those physicians shall jointly select the physician to make such
determination. The determination of any such physician shall be final and
conclusive for all purposes of this Agreement.

(p) “Employee” shall have the meaning set forth in the preamble hereto.

(q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(r) “Fair Market Value” shall mean the average closing price per share of Common
Stock on the American Stock Exchange during the ten (10) trading day period
immediately preceding the Commencement Date (for purposes of determining the
exercise price of the FMV Options).

(s) “FMV Options” shall have the meaning set forth in Section 4(e) below.

(t) “Good Reason” shall mean, without Employee’s consent, (i) any material
diminution in Employee’s duties, responsibilities, reporting relationship or
authorities, including, without limitation, any failure by the Company to
nominate Employee for election to serve on the Board; (ii) any reduction in Base
Salary or target Annual Bonus opportunity; (iii) the relocation of Employee’s
principal place of employment to a location more than thirty (30) miles from the
location set forth in Section 3(c) below; or (iv) any breach by the Company of
any material provision of this Agreement which the Company fails to fully cure
within fifteen (15) days from receipt of written notice setting forth the
specifics of such breach. Notwithstanding the foregoing, Employee and the
Company agree that the following events shall not constitute Good Reason:
(i) the failure of Employee to be elected to the Board after having been
nominated by the Company to serve on the Board, and (ii) any modification to
Employee’s duties, responsibilities, reporting relationship or authorities that
results in Employee having reduced or no responsibility for the Legal, Finance
and/or Programming operations of the Company and its subsidiaries.

(u) “New Call Option” shall mean the new option to purchase a controlling
interest in the Company granted to the Call Option Holder pursuant to that
certain Call Agreement, dated as of November 7, 2005, by and among Mr. Lowell W.
Paxson, Second Crystal Diamond Limited Partnership, and Paxson Enterprises, Inc.
and the Call Option Holder.

(v) “Options” shall have the meaning set forth in Section 4(e) below.

(w) “Parachute Excise Tax” shall mean any tax imposed under Section 4999 of the
Code or any similar tax that may hereafter be imposed.

(x) “Payment” shall mean any payment or benefit made or provided to Employee
under this Agreement or under any other plan, program or agreement of the
Company or its Affiliates.

(y) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization or other form of
business entity.

(z) “Restricted Area” means any Nielsen Designated Market Area within the United
States of America or any other jurisdiction in which the Company or its
subsidiaries engage (or has committed plans to engage) in the television
broadcasting business during the Term of Employment, or, following termination
of Employee’s employment, was engaged in such business (or had committed plans
to engage) at the time of such termination of employment.

(aa) “Restricted Period” shall mean the period commencing on the Commencement
Date and ending on the second anniversary of Employee’s termination of
employment hereunder for any reason.

(bb) “RSUs” shall have the meaning set forth in Section 4(d) below.

(cc) “Severance Amount” shall mean (i) in the event of Employee’s termination of
employment with the Company by reason of his death or Disability, the amount of
his annual Base Salary as in effect at the time of such termination, and (ii) in
the event of Employee’s termination of employment by the Company without Cause
or by Employee with Good Reason, or upon expiration of the Term of Employment
following the Company’s failure to make the bona fide renewal offer described in
Section 7(g), an amount equal to four (4.0) times his annual Base Salary as in
effect at the time of such termination.

(dd) “Severance Term” shall mean the two (2) year period following the date of
Employee’s termination of employment hereunder.

(ee) “Stockholder Agreement” shall mean the Amended and Restated Stockholder
Agreement Dated as of November 7, 2005 among the Company, NBC Universal, Inc.,
Mr. Lowell W. Paxson, Second Crystal Diamond Limited Partnership and Paxson
Enterprises, Inc.

(ff) “Target EBITDA” shall mean such Earnings before Interest, Taxes,
Depreciation and Amortization, as developed by the management of the Company in
connection with the annual budget process and reviewed and approved by the
Compensation Committee of the Board annually prior to the commencement of the
second fiscal quarter of the fiscal year to which the Target EBITDA relates. For
fiscal year 2005, Target EBITDA shall be determined in the manner set forth in
the resolutions of the Compensation Committee of the Board dated June 10, 2005.

(gg) “Term of Employment” shall mean the period specified in Section 2 below.

Section 2. Acceptance and Term of Employment.

The Company agrees to continue to employ Employee and Employee agrees to
continue to serve the Company on the terms and conditions set forth herein. The
Term of Employment shall commence on the Commencement Date and shall continue,
subject to Section 7 hereof, through the third (3rd) anniversary of the
Commencement Date. The Agreement shall be automatically renewed for one-year
terms upon expiration of the Term of Employment, unless either the Company or
Employee provides the other party with written notice of non-renewal not later
than four (4) months prior to the expiration of the Term of Employment or
expiration of the current one-year renewal period.

Section 3. Position, Duties and Responsibilities; Place of Performance.

(a) During the Term of Employment, Employee shall be employed and serve as the
President and Chief Operating Officer of the Company and shall have such duties
typically associated with such title, including, without limitation, supervising
operations and management of the Company and its subsidiaries. Employee shall
continue to serve on the Board as of the Commencement Date, and shall be
nominated by the Company to serve as a member of the Board after his current
term on the Board expires and as necessary thereafter to allow Employee to serve
on the Board during the Term of Employment, in each case, without additional
compensation. Employee also agrees to serve as an officer and/or director of the
Company or any subsidiary of the Company, in each case without additional
compensation. Employee shall report directly to the Chief Executive Officer.
Employee agrees to comply with any of the Company’s written policies, including
payola, plugola and conflicts of interest. Notwithstanding the foregoing, in
addition to the duties and responsibilities set forth in this Section 3(a),
Employee shall have the duties and responsibilities of the principal executive
officer of the Company only for that period beginning on the Commencement Date
and ending immediately after the complete and final filing of the Company’s Form
10-Q for the fiscal quarter ended September 30, 2005.

(b) Subject to the terms and conditions set forth in this Agreement, Employee
shall devote his full business time, attention, and efforts to the performance
of his duties under this Agreement and shall not engage in any other business or
occupation during the Term of Employment, including, without limitation, any
activity that (x) conflicts with the interests of the Company or its
subsidiaries, (y) interferes with the proper and efficient performance of his
duties for the Company, or (z) interferes with the exercise of his judgment in
the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses,
(ii) engaging in charitable activities and community affairs, including serving
as a member of the board of directors or advisory boards of charitable
organizations, industry trade associations, condominiums or cooperatives, and
(iii) subject to the terms and conditions set forth in Section 9 hereof,
managing his personal investments and affairs; provided, however, that the
activities set out in clauses (i), (ii) and (iii) shall be limited by Employee
so as not to materially interfere, individually or in the aggregate, with the
performance of his duties and responsibilities hereunder. Provided that such
activities do not materially interfere with Employee’s duties for the Company,
Employee shall be permitted to (A) continue acting as Managing Partner for Oak
Feed Real Estate, LLC (a real estate holding company) and for Aquatic Carpenter
LLC (a boat and auto holding company), and (B) invest in one or more radio
stations and to serve as a member of the board of directors (or other governing
body) of any such radio stations.

(c) Employee’s principal place of employment shall be in West Palm Beach,
Florida, although Employee understands and agrees that he may be required to
travel from time to time for business reasons.

Section 4. Compensation. During the Term of Employment, Employee shall be
entitled to the following compensation:

(a) Base Salary. Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$800,000, subject to increase, if any, as may be determined by the Chief
Executive Officer and approved in writing by the Compensation Committee of the
Board, but not to decrease from the then current Base Salary.

(b) Annual Bonus. Employee shall be entitled to an annual incentive bonus award
equal to a maximum amount of one hundred percent (100%) of Base Salary in
respect of each fiscal year during the Term of Employment (the “Annual Bonus”).
Sixty-five percent (65%) of the Annual Bonus shall be payable based upon
achievement of Target EBITDA of the Company for each such fiscal year, and
thirty-five percent (35%) of the Annual Bonus shall be payable based upon
achievement of other individual performance objectives or such other mix of
metrics as may be mutually agreed to by the Compensation Committee of the Board
and Employee from time to time in the future. The maximum percentage of Base
Salary payable as an Annual Bonus pursuant to this subsection 3(b) (currently
100%) may be increased in future fiscal years at the discretion of the Board,
but shall not be decreased below 100% of Base Salary. The Annual Bonus shall be
paid to Employee at the same time as annual bonuses are generally payable to
other senior executives of the Company, but in no event later than the date
which is two and one-half (2 1/2) months following the end of the fiscal year to
which such Annual Bonus relates.

Notwithstanding anything to the contrary contained herein, the Annual Bonus
described hereunder shall be effective for fiscal year 2006 and the Annual Bonus
terms effective for Employee for fiscal year 2005 as set forth in any superseded
employment agreement or other arrangement, shall remain effective and are hereby
incorporated herein in their entirety. Such Annual Bonus for fiscal year 2005
shall be determined based on Employee’s Base Salary actually paid during 2005,
as opposed to the level of Base Salary in effect at the beginning or at the end
of such fiscal year.

With respect to the sixty five percent (65%) of the Annual Bonus payable based
upon achievement of Target EBITDA, the Company shall provide for partial payment
of such bonus in the event Target EBITDA is not met for the 2005 fiscal year and
future fiscal years (but a specified percentage of Target EBITDA is attained) in
a manner no less favorable than the methodology adopted by the Compensation
Committee of the Board in its resolutions dated June 10, 2005.

(c) Signing and Retention Bonus. Upon the execution of this Agreement, the
Company shall pay Employee a lump-sum amount equal to $1,500,000. Employee shall
also be entitled to a retention bonus pursuant to the Company executive
retention bonus plan adopted by the Board on October 14, 2005. Such retention
bonus shall be determined based on Employee’s Base Salary in effect at the end
of the fiscal year 2005.

(d) Restricted Stock Units. Effective as of the Commencement Date, Employee
shall be granted 333,333 restricted stock units (the “RSUs”) with a purchase
price of $0.01 per RSU, where each RSU notionally represents one share of Common
Stock. Twenty-five percent (25%) of the RSUs shall vest on each of the
eighteenth (18th) month, twenty-fourth (24th) month, thirty-sixth (36th) month
and forty-eighth (48th) month anniversaries of the Commencement Date, subject to
Employee’s continued employment through the applicable vesting date and
acceleration of vesting upon termination of employment hereunder as provided in
Section 7 hereof. Vested RSUs shall be settled by payment of the purchase price
and delivery of the number of shares of Common Stock underlying such vested RSUs
upon the earlier to occur of (i) Employee’s termination of employment hereunder
for any reason, or (ii) upon the forty-eighth (48th) month anniversary of the
Commencement Date; provided, however, Employee may satisfy the purchase price
and the minimum statutory tax withholding obligation associated with the
settlement of the RSUs by having the Company withhold shares of Common Stock
otherwise deliverable to him upon such settlement.

(e) Stock Options. Effective as of the Commencement Date, Employee shall be
granted options to purchase an aggregate of 666,667 shares of Common Stock (the
“Options”). Options covering 333,334 shares of Common Stock (the “FMV Options”)
shall have an exercise price per share equal to Fair Market Value, and the
remaining Options covering 333,333 shares of Common Stock shall have an exercise
price equal to $1.25 per share. The Options shall vest in equal installments on
each of the eighteenth (18th) month, twenty-fourth (24th) month, thirty-sixth
(36th) month and forty-eighth (48th) month anniversaries of the Commencement
Date, subject to Employee’s continued employment through the applicable vesting
date and acceleration of vesting upon termination of employment hereunder as
provided in Section 7 hereof. The Options shall expire on the seventh (7th)
anniversary of the Commencement Date, subject to earlier expiration upon
termination of Employee’s employment, as follows:

(i) Upon Employee’s termination of employment by reason of Employee’s death or
Disability, vested Options shall expire on the forty-eight (48) month
anniversary of the date of such termination;

(ii) Upon Employee’s termination of employment (A) by the Company without Cause,
or (B) by Employee with Good Reason, vested Options shall expire on the
forty-eight (48) month anniversary of the date of such termination;

(iii) Upon expiration of the Term of Employment following the Company’s failure
to make a bona fide renewal offer to Employee as described in Section 7(g),
vested Options shall expire on the forty eight (48) month anniversary of the
date of such termination;

(iv) Upon Employee’s termination of employment for any reason not described in
subsections (i), (ii) or (iii) above, vested Options shall expire ninety
(90) days following the date of such termination.

Employee may satisfy the applicable exercise price and any minimum statutory tax
withholding obligation associated with the exercise of the Options by having the
Company withhold shares of Common Stock otherwise deliverable to him upon such
exercise.

(f) Additional RSUs. Effective as of the Commencement Date, Employee shall be
granted an additional 1.0 million RSUs, with a purchase price of $0.01 per RSU,
under the Paxson Communications Corporation 1998 Stock Incentive Plan (the
“Plan”). Twenty percent (20%) shall vest on each of the twelve (12) month,
twenty-four (24) month, thirty-six (36) month, forty-eight (48) month and sixty
(60) month anniversaries of the Commencement Date, subject to acceleration of
vesting upon termination of employment hereunder as provided in Section 7
hereof. Such RSUs, to the extent vested, shall be settled by payment of the
purchase price and delivery of the number of shares of Common Stock underlying
such vested RSUs upon the earlier to occur of (i) Employee’s termination of
employment hereunder for any reason, or (ii) upon the sixty (60) month
anniversary of the Commencement Date; provided, however, Employee may satisfy
the purchase price and the minimum statutory tax withholding obligation
associated with settlement of the RSUs by having the Company withhold shares of
Common Stock otherwise deliverable to him upon such settlement.

(g) Restrictions on Common Stock; Voting Agreement. The RSUs and the Options
shall be documented in award agreements. No provision of any such award
agreement, or of any plan document under which such awards are made, shall
contravene, limit, reduce or otherwise adversely affect any rights of Employee
under this Agreement, and in the event of any inconsistency between this
Agreement and any such award agreement or plan document, the provisions of this
Agreement shall govern. Notwithstanding the foregoing, each such award agreement
shall provide that shares of Common Stock acquired upon settlement of RSUs
and/or exercise of Options shall be subject to the transferability and voting
restrictions attached hereto as Schedule A. Employee shall be entitled to the
RSU and Option awards described in this Agreement (subject to the
transferability and voting restrictions described in Schedule A) notwithstanding
any delay or failure to document such awards in formal award agreements.

In addition, and notwithstanding any provision set forth in this Agreement or
any applicable equity compensation plan or agreement, in the event that the Call
Option Holder, or its permitted transferee, as applicable, is obligated to
commence or does commence a tender offer for all or any part of the Company’s
equity securities within 18 months of the date hereof as contemplated under the
Stockholder Agreement (a “Tender Offer”), Employee hereby agrees (i) not to
participate in and/or to tender any shares of Common Stock received by Employee
upon any prior exercise of Options or settlement of RSUs into any such Tender
Offer, and (ii) prior to the earlier of (A) the closing of such Tender Offer or
(B) sixty (60) days following the commencement of such Tender Offer, not to
transfer any such shares to any Person, except pursuant to a testamentary
instrument or the laws of descent and distribution, and then, only to a Person
who shall agree to be bound by the terms hereof to the same extent as Employee
was bound. No amendment to the Stockholder Agreement shall extend the
restriction period described in this paragraph.

Section 5. Employee Benefits.

(a) General. During the Term of Employment, Employee shall be entitled to
participate in any current and future health insurance, retirement and other
perquisites and benefits on a basis no less favorable than made available to
other senior executives of the Company from time to time. Employee shall also be
entitled to a number of holidays, vacation and sick days on a basis no less
favorable than made available to other senior executives of the Company, in
accordance with the Company policy in effect from time to time. Employee shall
also be entitled to use the Company’s airplane for (i) business travel, and
(ii) personal travel if and to the extent the airplane is not otherwise being
used for Company business, provided that Employee shall be required to reimburse
the Company for the cost of fuel and the cost of the pilot for any such personal
travel. The determination of whether use of the Company airplane is for business
or personal travel shall be made in accordance with policies established by the
Chief Executive Officer and approved by the Compensation Committee of the Board.

(b) Deferred Compensation. During the Term of Employment, Employee shall be
permitted to continue participation in the Supplemental Executive Retirement
Plan (the “SERP”), including the Company’s contributions thereto, in accordance
with the terms of the SERP, as in effect from time to time.

Section 6. Reimbursement of Business Expenses.

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all such reasonable business expenses incurred in connection
with carrying out the business of the Company, subject to documentation in
accordance with the Company’s policy, as in effect from time to time.
Notwithstanding the Company’s travel policy, Employee shall be entitled to
travel in business class, or if unavailable, first class, on any business travel
reimbursable by the Company.

Section 7. Termination of Employment.

(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, or (iv) a termination by
Employee with or without Good Reason. Upon any termination of Employee’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Employee, Employee shall resign from
any and all directorships, committee memberships or any other positions Employee
holds with the Company or any of its subsidiaries.

(b) Termination due to Death or Disability. Employee’s employment shall
terminate automatically upon his death. The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination. In
the event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:

(i) The Accrued Obligations;

(ii) A pro rata Annual Bonus (determined based on actual performance for the
year of Employee’s termination in accordance with Section 4(b) hereof) based on
the number of days elapsed from the commencement of such fiscal year through and
including the date of such termination, such amount to be paid at the same time
as annual bonuses for the year of termination are generally payable to other
senior executives of the Company, but in no event later than the date which is
two and one-half (2 1/2) months following the end of the fiscal year to which
such Annual Bonus relates;

(iii) Vesting, immediately prior to such termination, in any RSUs and Options
which have not previously vested; and

(iv) A lump-sum payment, within the later of five (5) days after such
termination or the expiration of the seven (7) day revocation period for the
general release described in Section 7(h), equal to the Severance Amount.

(c) Termination by the Company for Cause.

(i) A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. Employee shall be given not less than fifteen
(15) days written notice by the Board of the intention to terminate his
employment for Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. Employee shall have fifteen (15) days after the
date that such written notice has been given to Employee in which to cure such
act or acts or failure or failures to act, to the extent such cure is possible.
If he fails to cure such act or acts or failure or failures to act, the
termination shall be effective on the date immediately following the expiration
of the fifteen (15) day notice period. If cure is not possible, the termination
shall be effective on the date of receipt of such notice by Employee.

(ii) In the event the Company terminates Employee’s employment for Cause, he
shall be entitled only to the Accrued Obligations.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to:

(i) The Accrued Obligations;

(ii) A pro rata Annual Bonus (determined based on actual performance for the
year of Employee’s termination in accordance with Section 4(b) hereof) based on
the number of days elapsed from the commencement of such fiscal year through and
including the date of such termination, such amount to be paid at the same time
as annual bonuses for the year of termination are generally payable to other
senior executives of the Company, but in no event later than the date which is
two and one-half (2 1/2) months following the end of the fiscal year to which
such Annual Bonus relates;

(iii) A lump-sum payment, within the later of five (5) days after such
termination or the expiration of the seven (7) day revocation period for the
general release described in Section 7(h), equal to the Severance Amount;

(iv) Continuation of the health benefits provided to Employee and his covered
dependants under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term, or (B) the date
Employee commences employment with any person or entity and, thus, is eligible
for health insurance benefits; provided, however, that as a condition of
continuation of such benefits, the Company may require employee to elect to
continue his health insurance pursuant to COBRA; and

(v) Vesting, immediately prior to such termination, in any RSUs and Options
which have not previously vested.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company fifteen (15) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such fifteen
(15) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
date immediately following the expiration of the fifteen (15) day notice period,
and Employee shall be entitled to the same payments and benefits as provided in
Section 7(d) above for a termination without Cause.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 7(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 7(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination and still have it treated as
a termination without Good Reason.

(g) Termination upon Expiration of the Term of Employment. In the event that
Employee’s employment with the Company terminates upon the expiration of the
Term of Employment, Employee shall be entitled to the Accrued Obligations. In
addition, if prior to such expiration of the Term of Employment, the Company
fails to make Employee a bona fide offer to renew Employee’s employment for not
less than one (1) additional year on substantially the same economic terms as
provided in this Agreement (excluding the signing bonus, RSUs and Option grants
made in connection with the Commencement Date), the Company shall pay Employee,
within the later of five (5) days after such termination or the expiration of
the seven (7) day revocation period for the general release described in
Section 7(h):

(i) A pro rata Annual Bonus (determined based on actual performance for the year
of Employee’s termination in accordance with Section 4(b) hereof) based on the
number of days elapsed from the commencement of such fiscal year through and
including the date of such termination, such amount to be paid at the same time
as annual bonuses for the year of termination are generally payable to other
senior executives of the Company, but in no event later than the date which is
two and one-half (2 1/2) months following the end of the fiscal year to which
such Annual Bonus relates;

(ii) Vesting, immediately prior to such termination, in any RSUs and Options
which have not previously vested; and

(iii) A lump-sum payment equal to the Severance Amount.

(h) Release. Any payments due to Employee under Sections 7(b)(iii) and (iv) (in
the case of Disability), Sections 7(d) or 7(e) (other than the Accrued
Obligations) or Section 7(g) hereof shall be conditioned upon Employee’s
execution of customary general release of claims in the form attached hereto as
Exhibit A.

Section 8. Reduction in Payments

(a) Change in Control Payments. In the event that any Payment becomes subject to
the Parachute Excise Tax, the Company shall reduce the aggregate present value
of such Payment to an amount equal to 299% of Employee’s “base amount”, within
the meaning of Section 280G of the Code, but only to the extent the after-tax
value of such amount received by Employee after application of the above
reduction would exceed the after-tax value of the amount received by Employee
without application of such reduction.

(b) Determinations. The determination of whether any Payment will be subject to
the Parachute Excise Tax shall be made by the Auditor. The method for reducing
the value of any Payment subject to the Parachute Excise Tax shall be subject to
approval by Employee, such approval not to be unreasonably withheld. All fees
and expenses of the Auditor shall be borne solely by the Company.

Section 9. Restrictive Covenants. Employee acknowledges and agrees that (A) the
agreements and covenants contained in this Section 9 are (i) reasonable and
valid in geographical and temporal scope and in all other respects, and
(ii) essential to protect the value of the Company’s business and assets, and
(B) by his employment with the Company, Employee will obtain knowledge,
contacts, know-how, training and experience and there is a substantial
probability that such knowledge, know-how, contacts, training and experience
could be used to the substantial advantage of a competitor of the Company and to
the Company’s substantial detriment. For purposes of this Section 9, references
to the Company shall be deemed to include its subsidiaries.

(a) Confidential Information. At any time during and after the end of the Term
of Employment, without the prior written consent of the Board, except to the
extent required by an order of a court having jurisdiction or under subpoena
from an appropriate government agency, in which event, Employee shall, to the
extent legally permitted, consult with the Board prior to responding to any such
order or subpoena, and except as he in good faith believes necessary in the
performance of his duties hereunder, Employee shall not disclose to or use for
the benefit of any third party any confidential or proprietary trade secrets,
customer lists, drawings, designs, information regarding product development,
marketing plans, sales plans, management organization information, operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information (i) relating to
the Company, or (ii) that the Company may receive belonging to suppliers,
customers or others who do business with the Company as a result of his position
with the Company (collectively, “Confidential Information”). Employee’s
obligation under this Section 9(a) shall not apply to any information that is in
the public domain or hereafter enters the public domain, in each case without
the breach by Employee of this Section 9(a).

(b) Non-Competition. Employee covenants and agrees that during the Restricted
Period, Employee shall not, directly or indirectly, individually or jointly, own
any interest in, operate, join, control or participate as a partner, director,
principal, officer, or agent of, enter into the employment of, act as a
consultant to, or perform any services for any Person (other than the Company),
that engages in any Competitive Activities within the Restricted Area.
Notwithstanding anything herein to the contrary, this Section 9(b) shall not
prevent Employee from (i) acquiring as an investment securities representing not
more than three percent (3%) of the outstanding voting securities of any
publicly-held corporation or from being a passive investor in any mutual fund,
hedge fund, private equity fund or similar pooled account so long as Employee’s
interest therein is less than three percent (3%) and he has no role in selecting
or managing investments thereof, or (ii) accepting employment with any entity
whose business is diversified but which engages in Competitive Activities, so
long as (A) Employee shall not, directly or indirectly, render services or
assistance to any division or part of such entity that is in any way engaged in
Competitive Activities, and (B) the Company shall have received, prior to
Employee rendering services to or assisting such entity, written assurances
reasonably satisfactory to the Company from such entity that Employee shall not,
directly or indirectly, render services or assistance to any division or part of
such entity that is in any way engaged in Competitive Activities.

(c) Noninterference. Employee covenants and agrees that during the Restricted
Period, Employee shall not, directly or indirectly, whether as sole proprietor,
partner, lessor, venturer, stockholder, director, officer, employee, consultant
or in any other capacity as principal or agent or through any person,
subsidiary, affiliate or employee acting as nominee or agent, engage or
participate in any of the following actions: (i) influencing any person or
entity who is a contracting party with the Company to terminate any written or
oral agreement with the Company; or (ii) hiring for employment or as an
independent contractor any person who is actively employed (or in the preceding
six months was actively employed) by the Company or influencing any such person
to terminate employment with the Company; provided, however, that Employee’s
direct or indirect publication of a general advertising that is not targeted at
employees of the Company shall not constitute “influencing” for purposes of this
subsection (c).

(d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of the Company, and (ii) the documents and data of any nature and in
whatever medium of the Company, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.

(e) Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 9
unenforceable, the other provisions of this Section 9 shall nevertheless stand
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to permissible duration or size.

Section 10. Breach of Restrictive Covenants.

Without limiting the remedies available to the Company, Employee acknowledges
that a breach of any of the covenants contained in Section 9 hereof may result
in material irreparable injury to the Company or its subsidiaries for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction, without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach of Section 9 hereof, restraining Employee from engaging in activities
prohibited by Section 9 hereof or such other relief as may be required
specifically to enforce any of the covenants in Section 9 hereof.
Notwithstanding any other provision to the contrary, the Restricted Period shall
be tolled during any period of violation of any of the covenants in Section 9(b)
or 9(c) hereof and during any other period required for litigation during which
the Company seeks to enforce such covenants against Employee or another Person
with whom Employee is affiliated if it is ultimately determined that Employee
was in breach of such covenants.

Section 11. Representations and Warranties.

(a) Employee represents and warrants to the Company that:

(i) Employee’s employment will not conflict with or result in his breach of any
agreement to which he is a party or otherwise may be bound;

(ii) Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound; and

(iii) In connection with Employee’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer; and

(iv) Employee has not (A) been convicted of any felony; (B) committed any
criminal act with respect to Employee’s current or any prior employment
(including any criminal act involving a violation of the Communications Act of
1934, as amended, or regulations promulgated by the FCC; or (C) knowingly
committed any act that materially threatened to result in suspension, revocation
or adverse modification of any FCC license of any broadcast station or which
subjected any broadcast station to fine or forfeiture; and

(v) Employee is not dependent on alcohol or the illegal use of drugs. Employee
recognizes that Company shall have the right to conduct random drug testing of
its employees and that Employee may be called upon in such a manner.

Section 12. Indemnification

The Company agrees to indemnify and hold Employee harmless to the fullest extent
permitted by the laws of the State of Delaware and the Company’s governing
documents, in each case as in effect at the time of the subject act or omission;
provided, that in no event shall Employee’s indemnification rights at any time
be less favorable than the indemnification rights available to any officer or
director of the Company. In connection therewith, Employee shall be entitled to
the protection of any insurance policies which the Company elects to maintain
generally for the benefit of the Company’s directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by Employee in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company. This provision shall survive any termination of Employee’s employment
hereunder.

Section 13. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.

Section 14. No Mitigation or Set Off.

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall not be subject to set-off, or counterclaim
and Employee shall not be required to mitigate the amount of any payment
provided for pursuant to this Agreement by seeking other employment or otherwise
and the amount of any payment provided for pursuant to this Agreement shall not
be reduced by any compensation earned as a result of Employee’s other employment
or otherwise (except as permitted in Section 7(d)(iv) hereof).

Section 15. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company to, any purchaser of all or substantially
all of the Company’s business or assets or any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise). The
Company will require, in a writing delivered to Employee, any such purchaser,
successor or assignee to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase, succession or assignment had taken place. The
Company may make no other assignment of this Agreement or its obligations
hereunder.

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee or other designee or,
if there be no such designee, to Employee’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 7(b)
or Section 15(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company and Employee any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.

Section 16. Waiver and Amendments.

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

Section 17. Severability.

If any covenants or other provisions of this Agreement are found to be invalid
or unenforceable by a final determination of a court of competent jurisdiction:
(a) the remaining terms and provisions hereof shall be unimpaired, and (b) the
invalid or unenforceable term or provision hereof shall be deemed replaced by a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision
hereof.

Section 18. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE.

Section 19. Dispute Resolution.

Any controversy arising out of or relating to this Agreement or the breach
hereof (other than claims for injunctive relief pursuant to Section 10 hereof)
shall be settled by binding arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association (before a
single arbitrator) and judgment upon the award rendered may be entered in any
court having jurisdiction thereof. Each party shall bear its own costs
(including attorneys’ fees) of any such arbitration proceedings; provided that
if Employee prevails on at least one material issue in connection with such
arbitration proceedings, the Company shall reimburse Employee for a percentage
of all reasonable costs and expenses (including attorneys’ fees) incurred by
Employee in such arbitration proceedings, based upon the number of material
issues Employee prevails on over the total number of material issues raised in
such arbitration proceedings. The location for the arbitration shall be West
Palm Beach, Florida. Any award made by such arbitrator shall be final, binding
and conclusive on the parties for all purposes, and judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.

Section 20. Notices.

(a) Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.

(b) Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

(c) A copy of every notice to Employee shall be delivered to:

     
Steven B. Lapidus
 

 
    Greenberg, Traurig, P.A.

 
   
1221Brickell Avenue
Miami, FL 33131
Section 21.
 

Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 22. Entire Agreement.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Employee. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement.

Section 23. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 7
through Section 25 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 24. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 25. Delay in Payment.

Notwithstanding any provision in this Agreement to the contrary, any payment
otherwise required to be made hereunder to Employee at any date as a result of
the termination of the Term of Employment shall be delayed for such period of
time as may be necessary to meet the requirements of section 409A(a)(2)(B)(i) of
the Code. On the earliest date on which such payments can be made without
violating the requirements of section 409A(a)(2)(B)(i) of the Code, there shall
be paid to Employee (or if Employee has died, to his estate), in a single cash
lump-sum, an amount equal to the aggregate amount of all payments delayed
pursuant to the preceding sentence.

* * *

[Signatures to appear on the following page.]

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

PAXSON COMMUNICATIONS CORPORATION

/s/ Richard Garcia
Name: Richard Garcia
Title: Senior Vice President and Chief
Financial Officer


DEAN M. GOODMAN

/s/ Dean M. Goodman

2

Exhibit A

Form of Release

GENERAL RELEASE OF CLAIMS

1. Dean M. Goodman (“Employee”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to
Sections 7(b)(iii) and (iv) (in the case of Disability), Sections 7(d) or 7(e)
(other than the Accrued Obligations) or Section 7(g)(i) or (ii) of the
Employment Agreement to which this release is attached as Exhibit A (the
“Employment Agreement”), does hereby release and forever discharge Paxson
Communications Corporation (the “Company”), its subsidiaries, affiliated
companies, successors and assigns, and its current or former directors,
officers, employees, shareholders or agents in such capacities (collectively
with the Company, the “Released Parties”) from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, for or by reason of
any matter, cause or thing whatsoever, whether known or unknown including, but
not limited to, all claims under any applicable laws arising under or in
connection with Employee’s employment or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment. Employee acknowledges
that the Company encouraged him to consult with an attorney of his choosing, and
through this General Release of Claims encourages him to consult with his
attorney with respect to possible claims under the Age Discrimination in
Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans. Without limiting the
generality of the release provided above, Employee expressly waives any and all
claims under ADEA that he may have as of the date hereof. Employee further
understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof. Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any actions to
enforce rights arising under, or any claim for benefits which may be due
Employee pursuant to, the Employment Agreement, (ii) any rights or claims that
may arise as a result of events occurring after the date this General Release of
Claims is executed, (iii) any indemnification rights Employee may have as a
former officer or director of the Company or its subsidiaries or affiliated
companies, (iv) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company.

2. Employee represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Employee pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Employee shall not have relinquished his right
to commence a Proceeding to challenge whether Employee knowingly and voluntarily
waived his rights under ADEA.

3. Employee hereby acknowledges that the Company has informed him that he has up
to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Employee also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

4. Employee acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware applicable to contracts made and to be performed entirely within such
State.

5. Employee acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

6. This General Release of Claims shall take effect on the eighth day following
Employee’s execution of this General Release of Claims unless Employee’s written
revocation is delivered to the Company within seven (7) days after such
execution.

     
Dean M. Goodman
     , 20     

3

SCHEDULE A

Restrictions on Voting and Transferability of Common Stock

In consideration of the grant to Employee of RSUs and Options, Employee hereby
agrees that any and all shares of Common Stock received by Employee upon
settlement of his RSUs and upon exercise of his Options shall be held subject to
the following restrictions upon the voting and the transferability of all such
shares of Common Stock. Capitalized terms not otherwise defined where used shall
have the meanings ascribed thereto in Employee’s Employment Agreement.

1. Restricted Stock Period. The restrictions on the voting and transferability
of shares of Common Stock as provided herein shall begin upon the receipt by
Employee of any shares of Common Stock of the Company in settlement of RSUs and
upon exercise of Options and continue until the first to occur of the following
(the “Restricted Stock Period”):

A. The closing of the New Call Option following its exercise by any permissible
party thereto;

B. The closing of the purchase of the securities subject to the New Call Option
by the Company;

C. A Change in Control;

D. The expiration of a twenty-four month period commencing on the next day
following the date of any Investor Call Right Termination (as defined in that
certain Call Agreement, dated as of November 7, 2005, by and among Mr. Lowell W.
Paxson, Second Crystal Diamond Limited Partnership, Paxson Enterprises, Inc, the
Call Option Holder, NBC Universal, Inc. and the Company (the “Call Agreement”));

E. The date on which the Paxson Stockholders (as defined in the Call Agreement)
cease for any reason to hold or have the right to vote shares of voting stock
having more than 50% of the Total Voting Power of all of the outstanding Voting
Stock and voting stock equivalents of the Company, whether such shares of voting
stock are issued to such Person or such Person’s Affiliate. For the purpose of
this clause, “Voting Stock” shall mean the shares of the capital stock and any
other securities of the Company having the ordinary power to vote in the
election of directors of the Company, and “Total Voting Power” shall mean the
total number of votes which may be cast in the election of directors of the
Company if all securities entitled to vote in the election of such directors
(excluding shares of preferred stock that are entitled to elect directors only
upon the occurrence of customary events of default) are present and voted; and

F. In no event later than the sixty-sixth (66th) month anniversary of the
Commencement Date.

Employee shall be provided with a true and correct copy of the executed Call
Agreement, and with copies of any amendments thereto that are subsequently
adopted. In no event shall any subsequent amendment to the Call Agreement result
in a later expiration of the Restricted Stock Period than what would have been
provided in the absence of such amendment. If any such amendments would result
in an earlier expiration of the Restricted Stock Period than what would have
been provided in the absence of such amendment, Employee shall be permitted to
rely on such earlier expiration date.

Employee shall be provided with notice of the occurrence of any of the following
events:



  a.   Exercise of the New Call Option;



  b.   Closing of the exercise of the New Call Option;



  c.   Commencement of the Tender Offer as defined in section 4(g) of the
Employee’s Employment Agreement;



  d.   Closing of the Tender Offer;



  e.   Investor Call Termination Date, as defined in the Call Agreement;



  f.   Closing of the Company Stock Purchase Agreement; and



  g.   Any other event described in clauses A through F above.

2. Voting Restriction. During the Restricted Stock Period, Employee agrees to
vote all shares of Common Stock that are subject to this Agreement at any
meeting of the Company’s stockholders in the same proportions on each matter
presented for a vote of the stockholders of the Company as the holders of Common
Stock who are not affiliated with the Company vote on such matter. Employee will
use reasonable efforts to assure that the shares of Common Stock that are
subject to this Agreement are counted as present, in Person or by proxy, at each
such meeting of the Company’s shareholders as is duly called and held during the
Restricted Stock Period, and Employee will not vote, either in person or by
proxy, or grant any other Person a proxy to vote, such shares of Common Stock as
are subject to this Agreement in any other way during the Restricted Stock
Period.

3. Transfer Restriction. Employee agrees that he will not sell, transfer, pledge
or deliver to any Person any of the shares of Common Stock subject to this
Agreement during the Restricted Stock Period, except pursuant to a testamentary
instrument or the laws of descent and distribution, and then, only to a Person
who shall agree to be bound by the terms hereof to the same extent as Employee
was bound.

4. Legend. Employee agrees that the certificates representing the shares of
Common Stock subject to this Agreement may have placed upon them an appropriate
legend noting that such shares are, during the Restricted Stock Period, subject
to restrictions on voting and transfer, and the Company’s transfer agent may be
instructed to refuse to transfer any such shares presented for transfer during
the Restricted Stock Period unless to a Person requesting the transfer of such
shares pursuant to a testamentary instrument or the laws of descent and
distribution, and then, only upon receipt of a reasonably appropriate
undertaking on the part of such Person to be bound by the terms hereof.

4